DETAILED ACTION
	Applicant’s amendments to the claims, filed on 11/30/2020, were received. Claims 1, 5, 7, 8, 9, 12, 13, 14, 17, 19, and 20 were amended. Claims 21-27 were added. Claims 3, 4, 6, 10, 11, 15, 16, and 18 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven VerSteeg on 1/22/2021.

The application has been amended as follows: 

Claim 17 (Amended): please amend to read as “The process chamber of claim 4” in line 1.

Claim 20 (Amended): please amend to read as “The process chamber of claim 4” in line 1.

Claim 23 (Amended): please amend to read as “wherein the reflector, the support disposed outside the chamber body, and the mounting bracket are secured by a plurality of securing devices, each securing device of the plurality of securing devices comprising a first threaded rod connected to the mounting bracket and the support disposed outside the chamber body, and a second threaded rod connected to the support disposed outside the chamber body and the reflector, wherein the plurality of securing devices space the reflector, the support disposed outside the chamber body, and the mounting bracket from each other in a fixed position.”

Claim 25 (Amended): please amend to read as “wherein each opening of the openings in the mounting bracket is aligned with a corresponding opening formed in the support disposed outside the chamber body.”

Election/Restrictions
	The restriction requirement, set forth in the Office action mailed on 4/30/2020, is withdrawn since claim 11 has been canceled.




Claim Interpretation (1)
	The “chamber body” recited in independent claims 1, 14, and 19 has been interpreted in accordance with Applicant’s specification to refer to the region enclosed between transmission members 414 and 412 in the embodiment of Applicant’s invention shown in Fig. 4 (Spec., para 0038). This interpretation is consistent with the explicit description of the embodiment shown in Figs. 2 and 3 that defines the chamber body as the region enclosed between transmission members 210 and 211 (Spec., para 0028). Further, the “radiant module” recited in independent claim 1 refers to the heating lamps 404 in the embodiment of Applicant’s invention shown in Fig. 4 (Spec., para 0040). 

Claim Interpretation (2)
Claim limitation “spot heating module” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “spot heating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “module” is merely a generic placeholder for the term “means.”
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover an optical fiber with a laser corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof according Applicant’s Spec., para 0025-0026.



Claim Rejections
	The rejections under 35 U.S.C. 112(b) on claims 1, 9, and 14 are withdrawn since the claims were amended. The claim rejections under 35 U.S.C. 103 are withdrawn since independent claims 1, 9, and 14 were amended.

Double Patenting
	The terminal disclaimer, filed on 11/30/2020, was approved. The non-statutory double patenting rejections on claims 1 and 9 is withdrawn.

Reasons for Allowance
Claims 1-2, 5, 7-9, 12-14, 17 and 19-27 are allowed. The inventions of independent claims 1, 9, and 14 are drawn to thermal process chambers. 
The apparatus of independent claim 1 comprises a chamber body, a substrate support, a radiant module, a second support disposed outside the chamber body, a mounting bracket, and a plurality of spot heating modules. 
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 1, a mounting bracket disposed on the support outside the chamber body; and a plurality of spot heating modules coupled to the mounting bracket, the mounting bracket including a plurality of openings formed therein at different angular positions with respect to a center of the mounting bracket, wherein each opening of the plurality of openings is positioned between a respective spot heating module of the plurality of spot heating modules and the substrate support.

The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 9, a mounting bracket disposed on the support outside the chamber body; and a plurality of spot heating modules coupled to the mounting bracket, the each spot heating module comprising a movable stage coupled to the mounting bracket, the movable stage including a slider and a wedge, the mounting bracket including a plurality of openings formed therein at different angular positions with respect to a center of the mounting bracket, wherein each opening of the plurality of openings is positioned between a respective spot heating module of the plurality of spot heating modules and the substrate support.

The apparatus of independent claim 14 comprises a chamber body, a substrate support, a second support disposed outside the chamber body, a mounting bracket, and a plurality of spot heating modules including at least one adjustable wedge.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 14, a mounting bracket disposed on the support disposed outside the chamber body; and a plurality of spot heating modules coupled to the mounting bracket, the each spot heating module comprising at least one adjustable wedge, the mounting bracket including an annular portion surrounding a central opening, a plurality of plates extending from the annular portion, and a plurality of openings formed in the plurality of plates, wherein each opening of the plurality of 
Support for the allowable subject matter in each of independent claims 1, 9, and 14 can be found in Figs. 4 and 6-10 of Applicant’s Drawings and the description thereof (Spec., para 0041, 0048-0056).
Koren (US 20140246422), the closest cited prior art of record, discloses a mounting base (unlabeled) including a plurality of tuning devices 40 (spot heating modules) above a chamber 12 (para 0056; see for example Figs. 1 and 2). However, the ordinary artisan would not reasonably correspond the mounting base of Koren to a “mounting bracket” comprising the openings and placement of spot heating modules as recited in the allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717